Citation Nr: 0434290	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.

Entitlement to service connection for arthritis, claimed as 
secondary to herbicide exposure.

Entitlement to service connection for nerve damage of the 
feet and legs, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1965 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina, 
Regional Office (RO).  That decision denied service 
connection for a skin disorder, arthritis, and nerve damage 
of the feet and legs.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the central office in June 2004.  
He was not accompanied by a representative at his personal 
hearing.  He indicated that he was comfortable with that 
circumstance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held, in part, 
that a Veterans Claims Assistance Act (VCAA) notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that VA has not yet met its duties under the 
VCAA.  Initially, the Board notes that the veteran was sent a 
letter regarding VA's duty to assist him with development 
regarding his claims for service connection for a skin 
disorder and nerve damage to his feet and legs in October 
2003.  However, this letter informed the veteran of evidence 
necessary to establish whether new and material evidence had 
been submitted to reopen a previously denied claim.  The 
veteran filed his original claim for service connection for 
all three claims currently at issue in May 2003.  The June 
2003 decision was the first decision issued regarding such 
claims.  Accordingly, the October 2003 letter did not inform 
the veteran of the correct legal standards necessary to 
establish entitlement to his claims.  Furthermore, though the 
VA's duty to assist was appropriately addressed regarding his 
claim for service connection for arthritis in a May 2003 
letter, the veteran was not afforded notice regarding the 
"fourth element" in such letter.

It should be noted that in discussion with the veteran at his 
personal hearing in June 2004, the point was made that his 
treating physicians had expressed to him that they were 
strongly against committing any opinion they had concerning 
the etiology of the claimed conditions to paper.  The veteran 
should understand that, as he is a layperson, his strongly 
held views concerning the origins of the conditions at issue 
have no probative value.  It is felt, however, that 
assistance should be extended to him in the matter of 
obtaining an opinion(s) that might be favorable to his claim.

In addition, after reviewing the claims folder, the Board 
concludes that additional relevant evidence may exist which 
has not been obtained.  In this regard, the veteran indicated 
in his May 2003 claim for benefits that he was in receipt of 
social security benefits.  The Board concludes that VA has an 
additional duty to assist with the development of evidence, 
as VA has not obtained evidence from the Social Security 
Administration (SSA) regarding the veteran's claim for 
benefits administered by that agency.  Efforts to obtain such 
records should be accomplished.

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2003).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or the VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103 (a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should also include 
notice to the veteran to provide any 
evidence in his possession that pertains 
to the claim, or something to the effect 
that he should submit everything he has 
pertaining to the claim.

2.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA benefits, as well 
as the medical records relied upon 
concerning that claim.  VA must continue 
its efforts until all records are 
obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.

3.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of his claimed 
conditions.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to note 
all current diagnoses pertaining  to a 
skin disorder, arthritis and nerve damage 
to the feet and legs.  The examiner is 
also asked to provide an opinion as to 
the etiology of any diagnosed disorder.  
The examiner should provide a rational 
for any opinion provided in the 
examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



